ICJ_123_CertainProperty_LIE_DEU_2005-02-10_JUD_01_PO_05_FR.txt. 
                      CERTAINS BIENS (OP. mss. BERMAN)                            71

sur certaines questions. Cela ne suffirait pas en soi à motiver une opinion
dissiden te, puisque je ne crois pas qu'un juge ad hoc ai t pour ainsi dire le de-
voir de faire savoir à un monde impatient de l'apprendre sur quels points
et en quoi ses conclusions diffèrent de celles de la majorité de la Cour.
Mes vues sur les devoirs et fonctions du juge ad hoc sont très proches
de celles que les juges ad hoc Lauterpacht et Franck ont exprimées, res-
pectivement, au stade des mesures conservatoires (nouvelle demande) en
l' a l'l'ai re rela ti ve à J'Application de la con ven 1ion pour la prévention et la
répression du crime de génocide (mesures consen1atoires, ordonnance du
 13 septembre 1993, Cr). Recuei/1993, p. 408-409), et au stade du fond
en l'affaire relative à la Souveraineté sur Pulau Ligitan et Pulau Sipadan
 (Indonésie/Malaisie) (arrêt; Cl). Recuei/2002, p. 693-695).
     2. Cela dit (ou pour cela même), puisque j'estime que la Cour s'est
sérieusement égarée dans sa recherche de la solution à donner à cette affaire
à ce stade des exceptions préliminaires, il me faut expliquer pourquoi.
    3. En l'espèce, la République fédérale d'Allemagne, l'Etat défendeur, a
soulevé devant la Cour pas moins de six exceptions prélîminaires pour
faire échec à la requête déposée contre elle par la Principauté de Liech-
tenstein, l'Etat demandeur: il est précisé que trois de ces exceptions visent
la compétence de la Cour pour connaître de la requête du Liechtenstein et
que les trois autres constituent des motifs pour lesquels la Cour, à suppo-
ser qu'elle se déclare compétente, doit néanmoins déclarer irrecevables les
demandes du Liechtenstein. Sans doute n'est-ce pas là en soi une question
qui appelle un commentaire de la part dujuge. Les Etats parties à un litige
devant la Cour sont libres de plaider leur cause comme ils l'entendent:
cette liberté est considérée comme un des attributs de leur souveraineté,
sur lequel la Cour, dans des circonstances normales, n'a pas à empiéter.
    4. Il n'en demeure pas moins vrai que les demandes formulées contre
l'Allemagne par le Liechtenstein, bien qu'elles soient incon testa blemen t
inhabituelles, sans précédent manifeste et supposant une certaine créativi-
té dans le raisonnement juridique, sont, dans leur essence, des demandes
simples, sans ramifications ni complexités multiples. Le Liechtenstein
affirme que l'Etat allemand actuel a, depuis sa naissance, certaines obli-
gations vis-à-vis du Liechtenstein, en raison de la qualité d'Etat neutre
qui était reconnue à ce dernier pendant la seconde guerre mondiale, qu'il
a manqué à ces obligations par un certain comportement qu'il a adopté
au cours des récentes années, et que ce manquement emporte donc les
conséquences prévues par le droit de la responsabilité des Etats. Même si
l'on peut corn prendre dans une certaine mesure le désir de l'Allemagne de
renforcer sa position devant le juge, l'édification d'une barricade faite de
trois exceptions d'incompétence et de trois exceptions d'irrecevabilité
pour faire échec à des demandes aussi simples donne l'impression d'un
sentiment d'indignation, pour ne pas dire d'outrage, devant le fait même
que ces demandes aient été présentées. Toutefois, comme je l'ai indiqué, il
n'y a pas là matière à commentaire de la part du juge - si ce n'est (dans
le cadre de la présente opinion) en tant que ce phénomène se rattache à
certains éléments de l'affaire auxquels je vais revenir ci-après.

                                                                                  69

                      CERTAINS BIENS (Op, mss. BERMAN)                         72

    5. Je n'ai rien à ajouter pour ma part sur la première exception préli-
minaire, laquelle postule l'inexistence d'un différend entre les Parties. Sur
ce point, je suis totalement en accord avec la Cour. L'exception n'est
guère fondée. L'Allemagne a elle-même reconnu, dans un cadre bilatéral
ofTiciel, qu'il existait entre les deux Etats un différend qui pourrait néces-
siter un réglement judiciaire. Etant donné cette constatation (que je ne
voudrais pas qualifier d'aveu, puisqu'elle ne fait que donner acte des faits
concrets), je serais prêt à aller plus loin que la Cour et à considérer que
l'Allemagne ne pouvait pas, pour des raisons élémentaires de bonne foi,
soulever en l'espéce l'exception tirée de l'«inexistence» d'un différend.
    6. Les questions sur lesquelles je suis en net désaccord avec la Cour
concernent. plutôt la deuxiéme exception préliminaire, au titre de laquelle
l'Allemagne affirme que, du fait de la limitation ralione lemporis énoncée à
l'alinéa a) de l'article 27 de la convention européenne pour le règlement
 pacifique des différends, le litige qui oppose les Parties èchappe à la juridic-
tion de la Co ur telle qu'acceptée par]' Allemagne. li est in utile de répéter ici
 les thèses opposées des Parties à cet égard, ou la jurisprudence antérieure
de la Cour concernant ce genre de questions: sur ces deux points, je n'ai
rien à redire à la synthèse contenue dans l'arrêt. Je me contenterai de faire
remarquer que, selon moi, la jurisprudence antérieure de la Cour et de sa
devancière, si difficile qu'il soit d'en concilier certains éléments, établit du
moins que, lorsqu'elle interprète les clauses de ce type, la Cour jouit d'une
certaine latitude ou d'un certain pouvoir d'appréciation discrétionnaire
pour déterminer quels faits ou situations doivent être considérés comme ce
qu'elle appelle maintenant l'<~origine ou la cause réelle» des différends
dont elle est saisie - ne serait-ce que parce deux différends internationaux
ne sont jamais exactement semblables du point de vue des circonstances
qui les ont làit naître. La Cour (au paragraphe 43 de l'arrêt) se penche sur
le fait que la limitation ralione lemporis invoquée en l'espèce est énoncée
dans un instrument conventionnel relatif au règlement pacifique des diffé-
rends, et non dans une déclaration unilatérale d'acceptation au titre de la
clause facultative, avant de juger qu'il ne s'agit pas là d'un élément dèter-
minant. Je n'ai rien à redire à cette conclusion, du moins dans les circons-
tances particulières de l'espèce, bien que je n'exclue pas la possibilité
qu'une réponse différente soit indiquée dans d'autres circonstances. Tou-
jours est-il que, en la présente espèce, les Parties ont l'une et l'autre
reconnu à demi-mot la pertinence des trois afTaires principalement visées
(Phosphates du Maroc, Compagnie d'électricité de Sofia et de Bulgarie et
Droit de passage) et la que Cour est fondée à y voir un accord entre
ces deux Etats quant à la portée de leurs obligations conventionnelles mu-
tuelles, et à donner à cet accord le poids qu'il mérite en application des
principes généraux de la convention de Vienne.
    7. Plus à propos, toutefois, est le fait que, lorsqu'elle conclut (conclu-
sion quelque peu discrétionnaire, comme je l'ai indiqué plus haut) que les
faits ou situations essentiels que le présent différend« concerne» sont
antérieurs à 1980 - la date critique en vertu de la convention euro-
péenne - , la Cour se fonde sur l'argument selon lequel les tribunaux

                                                                               70

                        CERTAINS BIENS (OP. mss. BERMAN)                                 73

allemands, en décidant de ne pas connaître de l'affaire du Tableau de Pie-
ter van Laer, n'ont fait que suivre leur jurisprudence antérieure cons-
tante. Je dis «se fonde sur l'argument », mais j'aurais tout aussi bien pu
dire «conclut», car cette question litigieuse, comme nous le verrons bien,
est un élément très important, voire l'élément clé, du raisonnement qui
amène la Cour, aux paragraphes 50 à 52 de son arrêt, à retenir la
deuxième exception préliminaire de l'Allemagne et, sur ce fondement, à
rejeter la requête du Liechtenstein.
   8. Cet argument, bien sûr, a été vigoureusement défendu par l'Alle-
magne tant dans ses écritures qu'à J'audience. Ma déception découle de
la manière dont la Cour fait sien cet argument sans se poser de questions.
Tout d'abord, elle n'a pas distingué comme elle aurait dû le faire entre les
différents éléments qui le composent, puis elle a aggravé cette omission en
ne soumettant pas ensuite ces éléments - pourtant de la plus haute
importance pour son raisonnement - à un examen suffisamment critique.
   9. A mes yeux, l'argument selon lequel il n'y avait rien de nouveau
dans la position adoptée par l'Allemagne à l'égard du tableau de Pieter
van Laer se ramène logiquement à trois propositions: premièrement, la
jurisprudence des tribunaux allemands sur les questions relatives à la
confiscation des avoirs allemands à l'étranger (du moins depuis l'entrée
en vigueur de la convention sur le réglement en 1955) était constante;
deuxiémement, la teneur de cette jurisprudence était dictée par les termes
de la convention sur le règlement (autrement dit, les tribunaux allemands
n'avaient pas la liberte de prendre d'autres décisions que celles qu'ils ont
prises); troisièmement, ce sont ces seules décisions qui ont eu pour effet
de faire naître le présent différend.
   10. Après mûre reflexion, j'estime que chacune de ces propositions est
très contestable. Pour ce qui est de la première (le caractère constant de la
jurisprudence), l'argumentation avancee par l'Allemagne relève plus de
l'affirmation que de la démonstration. L'Allemagne dit que ses tribunaux
ont constamment jugé, depuis une èpoque bien antérieure à la date cri-
tique, qu'ils n'avaient pas compétence pour examiner les réclamations por-
tant sur des biens confisqués en application des décrets BeneS et d'autres
mesureS similaires prises à l'étranger. Le Liechtenstein a réfuté cette asser-
tion, notamment dans l'appendice 1 de ses observations écrites, qui contient
un tableau enumerant les principales affaires jugées en Allemagne entre
1953 et 1991 1• On aurait pu souhaiter, on était même en droit d'attendre,
que le Liechtenstein déploie davantage d'efforts pour montrer en détail à
la Cour quelles étaient réellement les questions qui avaient éte portees
devant les tribunaux allemands et de quelle manière précise elles avaient
eté tranchées. Lorsque, comme j'ai essaye de le faire, on pousse jusqu'au


   1 L'appendice contient également un compte rendLi des vues exprimées par la doctrine
allemande, qui montre (s'il est fiable) que les commentateurs les plus éminents étaient très
loin de l'onvenir que la question de l"applicatioll de la convention sur le règlement aux
biens neutres a vait été tranchée par la jurisprudence antérieure; tout au contraire.


                                                                                         71

                         CERTAINS BIENS (OP. mss. 'HERMAN)                                 74
bout l'analyse. de la jurisprudence allemande qui figure dans l'appendice l,
y compris des décisions que ni l'une ni l'autre des Parties n'a jugé bon de
traduire dans les langues officielles de la Cour, On constate qu'il a fallu en
réalité plusieurs années aux tribunaux allemands pour se mettre d'accord
sur le non possumus absolu qu'ils opposent systématiquement aujourd'hui,
ce qui porte à croire que cette position n'avait rien d'inévitable. Il ressort
clairement des premières décisions prises par les plus hautes juridictions
(par exemple, l'arrêt AK U rendu en 1956, dont des extraits sont reproduits
à l'annexe 2 des exceptions préliminaires soulevées par le défendeur)
qu'elles avaient sciemment maintenu ouverte la possibilité de soutenir à
l'avenir, dans les affaires qui s'y prêteraient, que la convention sur le
règlement ne s'appliquait pas, et même qu'elle ne devait pas être appli-
quée~. Il ressort clairement d'autres affaires contemporaines que les plus
hautes juridictions se sont reconnues parfaitement en droit de faire une
distinction entre différents biens pour déterminer si le régime de la conven-
tion sur le règlement (ou, le cas échéant,. le régime antérieur instauré par la
loi n° 63 du Conseil de la haute commission alliée) était ou non pertinent
(voir, par exemple, les décisions prises par trois cours suprêmes différentes
en 1955, 1957 et 1958, portant les numéros 2, 4 et 5 dans le tableau qui se
trouve dans l'appendice susmentionné). En l'affaire du Tableau de Pieter
van Laer elle-même, dans les années 1990, la question des conditions
devant être réunies pour que s'applique la convention sur le règlement 3 a
été à plusieurs reprises examinée par les juridictions inférieures (voir, par
exemple, Landgerù:ht Kain, mémoire, annexe 28, notamment p. A260 et
suiv. et A264 et suiv., et Oberlandesgerichl Kôfn, mémoire, annexe 29,
notamment p. A303 et suiv.). Même le rejet du recours formé par le prince
régnant devant la Cour constitutionnelle fédérale était fondé sur le fait
que les juridictions inférieures avaient jugé que l'expropriation de son bien
était une mesure prise contre des avoirs allemands à l'étranger au sens de
la convention sur le règlement (mémoire, annexe 32, p. A356). Et, dans le
mémoire déposé par l'Allemagne auprès de la Cour européenne des droits
de l'homme, on retrouve encore une analyse des conditions. des fins et des
buts du chapitre sixième, qui réfute l'argument sans nuance selon lequel
les tribunaux allemands avaient les mains complètement liées (mémoire,
annexe 36, p. A423 et suiv.).


    ~ Dans del.lx arrêts rendus en juillet 1957 (qu'auel.lne des Parties n'a cités devant la
Cour), la Cour fédérale allemande de jl.lslice (Bundesgcrieht,hof) a décidé de ne pas appli-
quer l'article 3 du chapitre sixiéme de la convention à certains éléments des confi>cations
opérées, respectivement, par les Pays-Bas el en application des décrets Benes. et précisé-
ment à des biens allemands, alors même que l'article 3 était reconnu comme s'appliquam
al.lx avoirs allemands en Allemagne. Dans la seconde de ces déciSIons, la Cour fédérale
allemande de juslice s'est expressément fondée sur sa propre ilppréciation des intentions
des puissances alliées occupantes, à savoir que celles-~i n'avaient pas entendu
régir la confiscation précise en ca use. Ces deux décisions peuvent être facilement consul-
tées dans la revue Internllliorw! Law Reports, voL 24, p. 31 et 35, respectivement.
    3 Ces conditions avaient entre-temps été fixées définitivement par les accords conclus
en 1990 relatifs au règlement définitif concernant l'Allemagne, sur le!;quels je vais revenir.

                                                                                           72

                        CERTAINS RIENS (OP. mss. BERMAN)                                75

    Il. Pour ce qui est de la deuxième question (la force contraignante de
la convention sur le règlement), on sait bien que la Constitution alle-
mande, à l'instar de celles de nombreux autres Etats, dispose que les trai-
tès conclus en bonne ct due forme sont d'application directe et qu'il échet
aux tribunaux de les appliquer directement. Et c'est, selon toute appa-
rence, ce que les tribunaux allemands ont fait avec le chapitre sixième de
la convention sur le règlement ou du moins avec ses articles 2 et 3 - ils
semblent en effet avoir considéré l'obligation énoncée à l'article 5 (indem-
niser les propriétaires de biens confisqués), non pas comme ètant d'appli-
cation directe, mais comme nécessitant l'adoption d'une loi par le Parle-
ment et, comme il a été dit à la Cour lors des plaidoiries, cette loi a exclu
l'indemnisation des propriétaires non allemands. Malgré tout, et en
admettant que les articles 2 et 3 du chapitre sixième de la convention sur
le règlement aient été d'application directe, le juriste averti a toujours du
mal à comprendre pourquoi il faudrait conclure d'une clause d'un traité
exigeant que soient respectées les «mesures ... prises à l'égard des avoirs
allemands à l'étranger ou des autres biens saisis au titre des réparations
ou des restitutions» que cette clause s'applique également aux biens non
allemands 4 , ou (pour énoncer la proposition sous une forme plus déve-
loppée) pourquoi cette disposition obligerait les tribunaux allemands à
suivre, sans se poser la moindre question, la qualîfication donnée à une
confiscation par l'Etat qui en est l'auteur. Ou encore, même si l'on
accepte la proposition sous cette forme plus développée, pourquoi cette
disposition imposerait aux tribunaux allemands d'agir ainsi sans démon-
stration de la j tistesse de la qualification donnée aux biens par l'Etat
auteur de la confiscation, au motif que les tribunaux allemands n'auraient
pas eu compétence pour recevoir une telle démonstration (à supposer
qu'elle ait èté faite en l'affaire du Tableau de Pieter van Laer, ce qui n'est
pas le cas au vu du dossier: voir mémoire, annexe 28, p. A265 et suiv.).
    12. Il a été dit et répété maintes fois, pour justifier ce que j'ai appelé
plus haut ce non possumus absolu, que J'intention de la convention sur le
règlement (ou, selon la thèse de l'Allemagne, l'intention des trois puis-
sances occidentales en imposant la convention sur le règlement) était bien
celle-ci: empêcher toutes les juridictions ou autorités allemandes de s'inter-
roger de quelque manière que ce soit sur les confiscations. J'en arrive à
l'un des deux «grands silenceSH de notre affaire, silences qui, selon moi,
revêtent tous deux une grande importance pOUf un règlement correct en
l'espèce.
    13. Que l'intention des trois puissances ait été d'imposer de manière
universelle, à l'égard de tous, une interdiction de ce genre, cela n'est assu-
rément qu'une simple supposition. Aucune preuve que telle ait bien été
l'intention sous-tendant le chapitre sixième de la convention sur le règle-
ment n'a été produite devant la Cour. Mais ne serait-il pas fort singulier


  4 La conséquence étant que ces biens ne pouvaient en droit être saisis au titre des répa-
rations ou des restitutions.

                                                                                        73

                     CERTAINS BIENS (OP. mss. BERMAN)                       76

de supposer que les trois puissances aient pu vouloir soustraire à tout exa-
men des confiscations qui manifestement ne relevaient pas du régime des
réparations qu'elles avaient instauré conjointement avec leurs alliés de
guerre, en particulier des confiscations opérées au détriment d'Etats
neutres, envers lesquels ces puissances avaient elles-mêmes les obligations ju-
ridiques découlant du statut de neutralité, et avec qui elles entretenaient des
relations amicales après la guerre? Et, à la lecture des décisions rendues
par les tribunaux allemands eux-mêmes, peut-on discerner le moindre
signe indiquant qu'un examen approfondi ait été fait pour rechercher les
vérita bles intentions qui sous-tendaient la convention sur le règlement?
Pour ma part, je ne trouve dans aucune de ces procédures judiciaires
internes une quelconque indication que le Gouvernement allemand aurait
été invité à prendre position sur cette question, ou qu'il l'aurait fait. La
Cour n'a, a fortiori, pas davantage entendu ne serait-ce qu'une allusion
au fait que le Gouvernement allemand aurait, à un moment quelconque,
demandé (et reçu) de ses alliés et des autres parties à la convention la
confirmation de l'interprétation faite par l'Allemagne de ce traité qu'ils
avaient conclu ensemble, et en particulier au moment où s'est spécifique-
ment posée la question des biens neutres à propos du tableau de Pieter
van Laer. Rien n'indique non plus qu'une telle preuve des intentions (des
intentions communes) des Etats parties à la convention sur le règlement
ait été produite par les autorités allemandes devant leurs propres tribu-
naux à l'époque où la jurisprudence de ces derniers a pris forme.
   14. Autrement dit, il est maintenant demandé à la Cour de se fonder
sur la proposition que, d'une part, les alliés victorieux, soucieux de
s'assurer que l'ennemi d'hier ne pourrait pas mettre en cause certaines
mesures prises par eux contre des biens ennemis, n'avaient cure du risque
que ce régime puisse s'appliquer au détriment de biens neutres (c'est-à-
dire non ennemis) et que, d'autre part, les trois alliés occidentaux, de leur
côté, imposèrent exactement dix ans plus tard cette solution à une Alle-
magne (devenue en t'fe-tem ps la « Républiq ue fédérale d'Allemagne )i) peu
enthousiaste. Voilà une proposition qui, c'est le moins que l'on puisse
dire, ne s'impose pas à l'esprit, et pourtant elle est avancée dans un cadre
judiciaire officiel et sans l'ombre d'une preuve concrète pour l'étayer! Il
est absolument certain que, si la question avait été posée (sous sa forme
négative ou sous sa forme positive) aux trois puissances par exemple,
lorsqu'elles négociaient la convention sur le règlement, la réponse aurait
été évidente. Il faudrait dans le cas contraire supposer que les trois puis-
sances entendaient sciemment violer leurs propres oblîgations envers les
Etats dont elles avaient reconnu la neutralité durant la guerre.
   15. En somme, à peine commence-I-on à gratter la surface de certaines
des propositions avancées en l'espèce que l'on ne peut s'empêcher d'éprou-
ver la désagréable impression qu'un état de choses présenté à la Cour
comme la conséquence inévitable et inéluctable d'un régime imposé à
l'Allemagne comporte aussi plus que probablement des éléments d'un
choix conscient de la part des organes de l'Etat allemand. Je ne veux pas
dire, bien entendu, que ces choix aient été mauvais ou odieux, ni qu'il y

                                                                            74

                     CERTAINS BIENS (or. mss. BERMAN)                       77

ait eu en aUCune façon une intention délibérée de nuire aux intérêts
d'Etats tiers. Mais là n'est pas la question. La question, telle qu'elle se
présente en l'espèce, est de savoir ce qui aurait dû être fait une fois qu'il
était devenu clair que tel allait être le résultat des positions prises par
l'Allemagne. Et, au vu de l'ensemble des pièces versées au dossier, y com-
pris de celles que la Cour a choisies pour retenir la deuxième exception
préliminaire de l'Allemagne, ce résultat n'est apparu clairement qu'à par-
tir des années 1990, bien après la date critique aux termes de la conven-
tion européenne pour le règlement pacifique des différends.
    16. J'en arrive ainsi à la derniére de mes trois questions - et par la
même occasion au second des grands silences de notre affaire.
    17. La troisième question que j'ai posée au paragraphe 9 concerne le
point de savoir si les décisions prises au fil des ans par les tribunaux alle-
mands constituent à elles seules la cause réelle du différend dont la Cour
est saisie. Supposons un instant, pour les besoins de l'argumentation, que
(contrairement à ce que j'ai démontré ci-dessus) les tribunaux allemands
n'aient en effet pas eu le choix lorsqu'ils furent saisis de l'affaire du
 Tableau de Pie ter van Laer. La question se pose alors: les choses doivent-
elles en rester là? Et la réponse à cette question ressort à l'évidence du fait
que les griefs formulés par le Liechtenstein visent l'adoption de cette posi-
 tion par le Gouvernement allemand dans ses relations internationales et
 l'obstacle ainsi élevé contre toute possibilité d'indemnisation du Liech-
tenstein ou de ses ressortissants (voir les paragraphes 19 et 20 de la
 requête qui a introduit la présente instance). C'est ce que la Cour, fort
justement selon moi, reconnaît implicitement aux paragraphes 25 et 26 de
 l'arrêt. Mais, ayant reconnu cela, la Cour ne va pas jusqu'au bout de son
·raisonnement. En effet, si le fait générateur du différend a été la prise de
conscience que l'Allemagne, contre toute attente, allait adopter pour
position que ses obligations conventionnelles envers les trois alliés lui
 interdisaient, de manière absolue et définitive, d'indemniser les proprié-
 taires de biens liechtensteinois confisqués, on se trouve alors devant un
état de choses U'évite délibérément l'expression problématique « fait ou
situation») qui, me semble-t-il, s'inscrit exactement dans le cadre de
 l'arrêt rendu en l'affaire du Droil de passage, ce qui aurait dû au moins
amener la Cour à se garder de la conclusion - facile selon moi ~ que,
aux fins de l'application de l'alinéa a) de l'article 27 de la convention
européenne pour le règlement pacifique des différends, le présent diffé-
 rend «concerne» les décrets BeneS. Rappelons que, en l'affaire du Droit
de passage, la Cour a conclu qu'elle n'était pas en mesure de se prononcer
sur ce qu'étaient les « situations ou faits» sur lesquels portait le différend
avant d'avoir entendu l'ensemble des arguments de fond, et qu'elle a
donc joint l'exception préliminaire au fond (Droit de passage sur terri-
toire indien, exceptions préliminaires, arrél, c.l.I. Recueil 1957, p. 125).
 L'analogie est frappante entre le raisonnement tenu alors par la Cour
(ibid., p. 151-152) et les circonstances de la présente espèce.
    18. Je marque ici une pause pour faire observer que les conc1m.ions
 que je tire au paragraphe précédent s'imposent, à mon avis, sans qu'il y

                                                                            75

                         CERTAINS BIENS (OP. mss. HERMAN)                       78

     ait à déborder du contour général de cette affaire. Elles ne dépendent en
     aucune manière de j'existence d'une entente antérieure entre le Liech-
     tenstein et l'Allemagne (au sujet des biens neutres) ou d'un «changement
     de position» supposé de l'Allemagne. J'estime que ces deux propositions
     ne font que brouiller les cartes, et le fait que ce soit le demandeur lui-
     même qui les a introduites dans son argumentation n'y change rien.
     C'est fort justement que la Cour les écarte - sur la base des faits. Mais,
     là encore, elle ne va pas assez loin et n'examine pas avec suffIsamment
     d'attention si la logique de la thèse du demandeur lui impose réellement
     d'établir le bien-fondé de l'une de ces propositions, ou des deux, La
     Cour admet bien, au paragraphe 49 de l'arrêt, qu'il serait possible au
     Liechtenstein d'établir le bien-fondé de sa thèse rutione tempo ris en
     démontrant que Ge cite intégralement) «les tribunaux allemands, en
     appliquant pour la première fois à des biens liechtensteinois leur juris-
     prudence antérieure fondée sur la convention sur le règlement, ont appli-
     qué ladite convention (<à une situation nouvelle» après la date critique»,
     Mais j'ai le regret de dire que la signification de ces paroles sibyllines
     m'échappe.
        19. A mon avis, il est tout à fait clair que la conclusion principale que
     le Liechtenstein demande à la Cour de tirer ne suppose l'existence ni
     d'une «entente antérieure», ni d'un «changement de position». Et même,
     on pourrait trouver qu'il y a un certain paradoxe à soutenir que, pour
     montrer que les faits générateurs essentiels du difTërend sont postérieurs
     à 1980, il fam d'abord établir qu'ils se rattachent à des événements anté-
     rieurs à cette même année. Selon moi, la démonstration du fait que c'est
     seulement aprés 1980 que l'Allemagne a pris expressément position au
     sujet des biens neutres en relation avec les confiscations d'après-guerre
     suflit amplement pour que l'on applique à notre affaire le raisonnement
     suivi par la Cour en l'affaire du Droit de passage. Dire, comme le fait la
     Cour au paragraphe 51 de son arrêt, que la question examinée par les
     tribunaux allemands en l'affaire du Tableau de Pieler van Laer «ne sau-
     f[ait] être dissocié[e] de la convention sur le règlement ni des décrets
     Benes» est - en soi - sans aucun doute exact, mais ce n'est pas la ques-
1    tion qu'il faut se poser aux fins de déterminer si les faits de la présente
I!   espèce entrent dans le cadre de cette jurisprudence antérieure de la Cour.
li      20. Et que dire alors du second grand silence? S'il faut soumettre à un
     examen critique la réponse de l'Allemagne aux griefs du Liechtenstein, à
     savoir qu'elle était un agent impuissant dans l'exécution d'une obligation
     qui lui avait été imposée par les trois puissances - et pour moi un tel
     examen est manifestement nécessaire - , il faut d'abord en séparer les
     deux éléments constitutifs. Pour ce faire, je vais devoir me livrer moi-
     même à une nouvelle interprétation créative, puisque ni l'une ni l'autre
     des Parties n'a fait valoir devant la Cour de véritable argument sur ce
     point. Mais je me borne, je crois, à faire ressortir la logique interne de cet
     argument en disant qu'il repose sur les deux propositions suivantes: pre-
     mièrement, l'Allemagne pouvait (à bon droit) opposer ses obligations
     (alléguées) découlant de la convention sur le règlement au Liechtenstein,

                                                                                76

                      CERTAINS BIENS (OP. DlSS. HERMAN)                       79

 alors que celui-ci n'était pas partie à cet instrument; deuxièmement, les
 accords condus en 1990, qui ont conduit au règlement définitif concer-
 nant l'Allemagne, ne constituaient pas un nOl/US acluS in lerl/eniens.
     21. Il suffit d'énoncer ces deux propositions pour voir à quel point
 elles sont l'une et l'autre contestables.
     22. La première proposition se heurte à l'évidence aux règles sur l'effet
 relatif des traités énoncées aux artides 34 et 35 de la convention de
 Vienne sur le droit des traités, qui reHètent sans conteste le droit coutu-
 mier en la matière. Pourtant, en guise d'argumentation devant la Cour,
 l'Allemagne se contente de répèter mécaniquement qu'elle devait se
 confonner à ses obligations (envers les trois puissances) découlant de la
 convention sur le règlement, comme s'il allai! de soi (y compris, appa-
  remment,. pour tous les Etats tiers) que l'Allemagne opposerait cette
 convention aux Etats non parties, à leur détriment, et en faisant fi du
  principe élémentaire selon lequel un Etat ne peut, en conduant un traité
  avec un autre Etat, se soustraire aux obligations auxquelles il est tenu à
  l'égard d'un Etat tiers (sur l'application de cette règle dans le domaine
 des traités, voir l'artide 30 de la convention de Vienne). Et si la contra-
 diction est assez flagrante en soi, combien davantage lorsque ce que l'on
 cherche à imposer à l'Etat tiers n'est même pas ce que le traité, en son
  sens naturel, semble dire!
     23. C'est cependant la seconde proposition qui soulève les questions
  les plus graves - du moins dans le cadre du prèsent arrêt. Il va sans dire
. que les dispositions conventionnelles pertinentes du chapitre sixième de la
 convention sur le règlement ont fait l'objet d'une attention particulière,
  sinon dans les négociations sur le traité Deux-plus-Quatre lui-même, du
  moi ns certainement lorsque l'Allemagne et les trois puissances négo-
 cièrent l'échange de lettres des 27 et 28 septembre 1990, puisque ces dispo-
  sitions sont expressément reprises dans le paragraphe 3 de cet échange de
  lettres. Ce qui est capital, c'est que les dispositions de l'article 3 du cha-
  pitre sixième qui font obstacle aux réclamations furent prorogées, et
  même rendues définitives, alors que l'obligation d'indemnisation énoncée
  à l'article 5 fut abolie, tout cela en dépit de la conclusion inévitable que
  les alliés, à l'époque où ils avaient négocié la convention sur le règlement,
 considéraient forcément l'obligation d'indemnisation énoncée à J'article 5
 comme la contrepartie nécessaire de l'article 3. Ni l'une ni l'autre des
  Parties n'a donné à la Cour la moindre information permettant de com-
  prendre pourquoi ou comment le sort de la convention sur le règlement
  fut ainsi scellé: vraisemblablement, le demandeur n'avait pas accès à ces
  informations (à part les bribes d'explications que l'on trouve aux para-
  graphes 3.54 et 5.56 du mémoire), mais en toute certitude le défendeur les
  avait en sa possession. Quoi qu'il en soit, on voit mal pour quelle raison
  cette métamorphose savamment calibrée du chapitre sixième serait due à
  l'insistance des trois puissances. Si, au contraire, il y a des raisons de pen-
  ser que la perpétuation d'une obligation et l'extinction de l'autre ont été
  obtenues par l'Allemagne dans son propre intérêt, cela ne peut qu'avoir
  des effets sensibles sur la manière de considérer l'affaire. D'une part,

                                                                              77

                     CERTAINS BIENS (01). mss. BERMAN)                      80
parce que, selon les intentions expresses des alliés, le régime instauré par
la convention sur le règlement n'était qu'un palliatif adopté dans l'attente
du règlement définitif de la question des réparations, comme il est dit à
l'article 1 du chapitre sixième. D'autre part, parce que l'on ne peut vrai-
men t pas prétendre que l'Allemagne était encore en 1990 dans la position
d'impuissance qui, selon ses dires, était la sienne en 1952/1955 et qu'elle
avait donc dû accepter en serrant les dents tout ce que ses partenaires
occidentaux avaient jugé bon de lui imposer. Mais, dans le contexte très
particulier du présent arrêt, les effets des événements de 1990 sont peut-
être plus que «sensibles»: ils sont sans doute décisifs, Pourquoi? Parce
que ces événements peuvent conduire à une analyse toute différente de ce
qui constitue «l'origine ou la cause réelle» du présent différend, analyse
qui, sans aucun doute, sort du cadre de l'alinéa Ci) de l'article 27 de la
convention européenne pour le règlement pacifique des différends sur
lequel la Cour a choisi de fonder sa décision,
   24, Quoi qu'il en soit, une bonne partie des remarques que j'ai faites
au paragraphe précédent ne sont pour l'instant que des déductions ou des
suppositions, faute de preuves ou d'arguments adéquats sur ce qui s'est
réellement passé en 1990, Cela montre, une nouvelle fois, que la Cour
n'était pas en mesure, sur la base des pièces versées au dossier à ce stade
de l'instance, de se prononcer en connaissance de cause sur le bien-fondé
de la deuxième exception préliminaire. Dans un cas comme celui-là, la
méthode consacrée serait de joindre l'exception au fond, comme le pré-
voit le paragraphe 9 de l'article 79 du Règlement
   25. Puisque, pour ces raisons, je n'aurais pas retenu la deuxième
exception préliminaire comme faisant obstacle in !imine !itis à la compé-
tence de la Cour pour connaître de l'affaire, il m'appartient de dire un
mot des quatre autres exceptions. Je serai très bref Je ne dirai rien du
tout de la troisiéme, de la quatriéme et de la sixiéme: elles me semblent
entièrement dénuées de fondement. Mais la cinquième exception, qui
concerne l'absence devant la Cour d'une tierce partie indispensable, est
sérieuse, et la Cour aurait eu à y consacrer une grande attention pour
juger de la recevabilité de l'affaire, si elle avait conclu à sa compétence
pour connaître de celle-ci,
   26. Ce n'est pas ici le lieu pour faire de longs développements sur une
question qui, de toute façon, n'est évoquée nulle part dans l'arrêt de la
Cour. Quant à moi, je suis de ceux qui éprouvent quelque difficulté à sui-
vre le raisonnement de la Cour dans l'arrêt rendu en l'affaire de Certaines
terres à phosphate à Nauru. Je me contenterai cependant de dire que cet
arrêt-là, analysé conjointement avec ce qu'a dit plus classiquement la
Cour en l'affaire de l'Or monétaire, établit que le critère est de savoir si la
détermination des droits et obligations de l'Etat tiers absent serait une
«condition nécessaire» du règlement par la Cour du différend dont elle
est saisie. C'est un point sur lequel les Panies semblent s'accorder en
l'espèce, Il va toutefois sans dire que ce critère ne peut être appliqué
avant que l'objet du différend qui oppose les Parties ait été établi, La
Cour s'étant prononcée objectivement sur celui-ci (et je m'associe respec-

                                                                            78

                    CERTAINS BIENS (OP. DISS. BERMAN)                     81

tueusement à ce qu'elle a dit), il me semble dès lors évident que le règle-
ment de ce différend ne requiert en aucune manière que la Cour statue
d'abord sur la question de savoir si les décrets BeneS eux-mêmes, ou telle
ou telle confiscation opérée en application de ceux-ci, étaient licites ou
non (plus précisément, s'ils portaient atteinte aux droits reconnus au
Liechtenstein en vertu des normes internationales). Si, cependant, on
pouvait penser que la réponse définitive à cette question n'était pas
encore suffisamment claire à ce stade de l'argumentation, cela suffirait à
montrer que l'exception n'était pas de caractère purement préliminaire et
devait donc être jointe au fond, au même titre que la deuxième exception
préliminaire (voir paragraphe 23 ci-dessus).
   27. Etant parvenu à ces conclusions, j'estime nécessaire d'ajouter
q uelq ues observations /"inales.
   28. Ma première observation, assez élémentaire, renvoie à ce que je
disais au paragmphe 4 ci-dessus: la décision de la Cour de se déclarer
incompétente pour connaître de l'affaire ne régie en rien le différend qui
oppose les deux Etats: au contraire, la Cour a maintenant conclu qu'il
existe un différend entre le Liechtenstein et l'Allemagne et qu'il s'agit
d'un différend juridique, dont elle a elle-même déterminé objectivement
la portée. Nul doute que ces conclusions revêtent dans une certaine
mesure l'autorité de la chose jugée. Il y a tout lieu de penser que l'affaire
n'en restera pas là. Le chef de la délégation allemande dans les négocia-
tions bilatérales de juin 1999 a reconnu qu'une solution devait être trou-
vée, par la voie judiciaire ou autrement. Faire trancher par la Cour ce
différend non résolu - indépendamment de son bien-fondé - , au besoin
en vertu d'un accord ad hoc par lequel les Parties au litige seraient conve-
nues de ne pas contester la compétence de la Cour, aurait été une manière
de procéder parfaitement civilisée, conforme aux meilleures traditions des
deux Etats et, cela va sans dire, tout à fait dans l'esprit de la convention
européenne pour le règlement pacifique des différends. Mais d'autres
voies, tout aussi civilisées, leur restent encore ouvertes.

   29. Ma deuxième observation risque d'être jugée un peu plus sévère,
c'est pourquoi j'insiste tout de suite sur le fait que je ne la présente pas
dans un esprit critique. On ne peut lire le dossier de cette affaire sans
avoir le sentiment que, confrontés à la question indéniablement difficile et
éminemment délicate des décrets BeneS, les tribunaux allemands se sont
retranchés derrière la convention sur le règlement (et avant cela derrière
la loi n° 63 du Conseil de la haute commission alliée) et que le Gouver-
nement allemand s'est ensuite retranché derrière ces tribunaux. Cette atti-
tude, si compréhensible qu'elle puisse être s'agissant des confiscations de
biens allemands, n'est pas justifiée lorsqu'il s'agit de statuer sur la ques-
tion des biens neutres confisqués en tant que biens allemands. Il est bien
trop facile de présenter le chapitre sixième de la convention sur le règle-
ment simplement comme un lourd fardeau imposé à son corps défendant
à l'Allemagne. La vérité est que le chapitre sixième a aussi permis de pro-
téger l'Etat allemand nouvellement créé en l'exonérant de sa coresponsa-

                                                                          79

                    CERTAINS BIENS (Op, mss. I:lERMAN)                     82
bilité pour les confiscations, et en exonérant en même temps ses tribu-
naux de la tâche ingrate de statuer sur une avalanche de réclamations
formées par ses ressortissants au sujet du traitement subi par leurs biens
à l'étranger. Mais la contrepartie attendue de l'Allemagne - le complé-
ment indispensable de cette protection - était très certainement l'obliga-
tion d'indemnisation qui est énoncée à l'article 5 de ce même chapitre (et
qui, on le notera, ne semble absolument pas limitée aux ressortissants
allemands). Se prévaloir de l'une tout en refusant l'autre es! assurément
une attitude qui demande à être revisée. On ne peut qu'espérer qu'une
telle revision reste encore un tant soit peu possible aujourd 'hui.
   30. La dernière de mes observations renvoie à celle que je faisais au
début de mon opinion: la demande formulée par le Liechtenstein en
l'espèce est très inhabituelle et requiert, dirons-nous, une certaine créati-
vité juridiq ue. C'es t cependant une question qui relève du fond. JI est dif-
ficile de ne pas céder à la conclusion que le défendeur - et, oserons-nous
le dire, la Cour elle-même à son tour - a laissé la difficulté qu'il avait à
apprécier si la demande pouvait être fondée en droit se transformer en
une question in limine litis. La cause, pour originale q u'ellesoit, méritait
d'être entendue, et c'est justement ce que la Cour aurait été amplement
fondée à faire en joignant au fond les deuxième et cinquième exceptions.

                                              (Signé) Franklin HERMAN.




                                                                           80

